with discovery. The determination of whether counsel should be
                appointed is not necessarily dependent upon whether a petitioner raises
                issues in a petition which, if true, would entitle the petitioner to relief.
                                Appellant's petition arose out of a guilty plea with a
                potentially complex issue surrounding the advice of court-appointed
                counsel regarding appellant's ability to withdraw his guilty plea post-
                sentencing. Appellant is serving a significant sentence. In addition,
                appellant moved for the appointment of counsel and claimed that he was
                indigent. The failure to appoint post-conviction counsel prevented a
                meaningful litigation of the petition. Thus, we reverse the district court's
                denial of appellant's petition and remand this matter for the appointment
                of counsel to assist appellant in the post-conviction proceedings.
                Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 2




                                                      Pickering



                                                      Parraguirre


                                                     6:5,24il,                          J.
                                                      Saitta

                       2We have considered all proper person documents filed or received in
                this matter. We conclude that appellant is only entitled to the relief
                described herein.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                     cc: Hon. Kathleen E. Delaney, District Judge
                          Paul Santiago
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                        3
(0) I 9474    Att.